                                                            Case 2:17-cv-02114-MCE-EFB Document 64 Filed 07/08/20 Page 1 of 2


                                                        1    ROPERS, MAJESKI, KOHN & BENTLEY
                                                             PAMELA E. COGAN (SBN 105089)
                                                        2    BLAKE J. RUSSUM (SBN 258031)
                                                             1001 Marshall Street, Suite 500
                                                        3    Redwood City, CA 94063-2052
                                                             Telephone:    (650) 364-8200
                                                        4    Facsimile:    (650) 780-1701
                                                             Email:        pamela.cogan@rmkb.com
                                                        5    blake.russum@rmkb.com

                                                        6    Attorneys for Defendant
                                                             LIBERTY MUTUAL INSURANCE COMPANY
                                                        7

                                                        8                                     UNITED STATES DISTRICT COURT

                                                        9                                EASTERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                       10

                                                       11    ROBIN L. DOBBEL and JONATHAN K.                  CASE NO. 2:17-cv-02114-MCE-EFB
                          A Professional Corporation




                                                             DOBBEL,
                                                       12
                                Redwood City




                                                                                 Plaintiff,
                                                       13                                                     AMENDED ORDER APPROVING
                                                             v.                                               MODIFICATION OF PRETRIAL
                                                       14                                                     SCHEDULING ORDER
                                                             LIBERTY INSURANCE
                                                       15    CORPORATION; LIBERTY MUTUAL
                                                             HOLDING COMPANY, INC.; LIBERTY
                                                       16    MUTUAL INSURANCE COMPANY;
                                                             ANDI SHAFFER and DOES 1 through 50,
                                                       17    inclusive,
                                                       18                        Defendants.
                                                       19

                                                       20
                                                                     FOR GOOD CAUSE APPEARING, the Court orders the Pretrial Scheduling Order to be
                                                       21
                                                            modified as follows:
                                                       22
                                                                     a. The following language is stricken from Paragraph 14, section “b” at pg 5:17-22,
                                                       23
                                                            Docket Document 54: “All discovery, with exception of expert discovery, shall be completed no
                                                       24
                                                            later than 270 days after the date the final Answer is filed by any Defendant Liberty Insurance
                                                       25
                                                            Corporation following the Court’s ruling on the Motion to Dismiss the Third Amended
                                                       26
                                                            Complaint.”
                                                       27
                                                            ///
                                                       28
                                                                                                                        AMENDED ORDER APPROVING MODIFICATION OF
                                                                                                                      PRETRIAL SCHEDULING ORDER -2:17-CV-02114-MCE-
                                                                                                                                                               EFB
                                                            4823-7462-8289.1
                                                            Case 2:17-cv-02114-MCE-EFB Document 64 Filed 07/08/20 Page 2 of 2


                                                        1            b. The above stricken language shall be replaced with the following: “All discovery, with

                                                        2   the exception of expert discovery, shall be completed no later than 120 days after the entry of this

                                                        3   Order.”

                                                        4            c. All other date deadlines included within the Initial Pretrial Scheduling Order shall be

                                                        5   calculated based upon the new discovery deadline.

                                                        6            d. The previously filed Stipulation and Proposed Order (ECF Nos. 60 and 61) are

                                                        7   DENIED as moot.

                                                        8            IT IS SO ORDERED.

                                                        9   Dated: July 8, 2020
Ropers Majeski Kohn & Bentley




                                                       10

                                                       11
                          A Professional Corporation




                                                       12
                                Redwood City




                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28
                                                                                                                          AMENDED ORDER APPROVING MODIFICATION OF
                                                                                                             -2-        PRETRIAL SCHEDULING ORDER -2:17-CV-02114-MCE-
                                                                                                                                                                 EFB
                                                            4823-7462-8289.1
